Appeal by the defendant from a judgment of the County Court, Orange County (Rosenwasser, J.), rendered March 11, 2005, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Under the circumstances of this case, the defendant’s valid and unrestricted written waiver of his right to appeal, as part of his plea agreement, precludes appellate review of his claim that he was denied the right to counsel of his choosing (see People v Segrue, 274 AD2d 671 [2000]). Inasmuch as the defendant’s claim with regard to the right to counsel does not include a claim that the voluntariness of his plea was impacted by that issue, it is foreclosed from review (see People v Morrison, 51 AD3d 1041 [2008]). Fisher, J.P, Santucci, Angiolillo and McCarthy, JJ., concur.